Title: To Thomas Jefferson from Julian Ursin Niemcewicz, 19 January 1799
From: Niemcewicz, Julian Ursin
To: Jefferson, Thomas


          
            Sir
            Elizabeth Town 19 Jan 1799.
          
          It is only in the beginning of this week that I had the pleasure to receive your favor of 30 Nov: /: it having remained the whole time at the Post office in Brunswick:/ two days afterwards a gentelman on his way to Philadelphia left me a letter from General Kosciuszko, when I was to  aknowledge You the receipt of both I received your kind letter of 16 present. Accept Sir my warmest thanks for the friendly expressions you honour me with. The Note of G:K: contained only a Compliment of four Linen without mentioning a Single word of his health, his mysterious & wunderful recovery, or any private or political affairs. Althought the Love of tranquillity & retirement, the Political Intolerance & above all the fear of indelicat Questions render me extremely averse from visiting large Cities, the desire of seeing You Sir & some other few friends have deccided me to come to Philadelphia before the Congress breaks off. I beg you to remember me most affectionately to Dr. & Mrs. Beache I had the pleasure to see yesterday the old gentelman & his Lady on their way to New York, happy as I was to see them I was most deeply affected by finding Miss Bache in such a bad Condition of health, I hope the fine Season will restore here. Receive Sir the assurances of my best Respects.
          Your most Obedient Servant
          
            J. Niemcewicz
          
        